fn Moore Y8. Hanaooa,~ 103 s. w. 666, it is
salP :
            _        "
                     ..n.. , w&&zd.:i uardian’ 6 bond $8 re-
                     .
           dtiosd~ to sum  ooihai ~erablglless
                             a                 bhm the
           Value of the ,ward’# property ia total ala-
           regard ef the statute ; suck actloll mu& be
           hslii    null and void."
                       :
                      Zhe Court ,‘~howe~?,r, q,uoted Woerner, Amerioan
Lay   of    Adm2tistration,        aa hollows:
      ,, “,.,
                                  ‘.
                   * “,, I   I- :   ‘.-
Hon. R. A. Barton - Page 2             (V-324)


            %wm a voluntary bond, ii not &xi
      oontrarentionor pub110 pplioqqr 8t+U-
      tory law, 18 blndlng on tae laamn; -0
      a bond glvem for the performme of a
      trout mpoaod, whether publio or pr%v&e,                         i




            men though this promOwow8t b0 a OO~~UOC
propoeitlon or law, yet we would not a&in t&t din Qolul,
ty Judge aooept th4 proff4reb money ueourlty     ror In !um
no ouoh authority. The proper oourlle  to purllu    rmltl be
for fhe guardian to exeoutr tha rtatrrtorv.btia    rtbh &
uuroty or uuretier au requlre6 bf Utiolr d&4&


            A .oouaty        $ndge   ici a o t
                                             luthorlra6 to
     aoorpt the prrronal bond of a guardian M
     th elu$at* o fa no na o mp omentim
                                   u    8euuW
     by 6 deporit       o?   oaoh    rith     tha Oourt or 9)
     drr itr dirootloa ln lleu ot a band                Nth
     ormtlor aa re~uire6  by the 8ht~k8~                      lrrtb
     Oh. Stat., Arta. 4140~414ae
                                      fdlrr     ve*ry tmly*